United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Erie, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-249
Issued: October 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2008 appellant filed a timely appeal from a September 26, 2008 merit
decision of the Office of Workers’ Compensation Programs finding that she received an
overpayment in the amount of $473.96 for which she was not at fault. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $473.96 during the period March 15 to August 2, 2008, when life insurance premiums
for basic and optional life were not correctly deducted from her compensation and no deductions
were made for postretirement life insurance; (2) whether the Office properly denied waiver of the
recovery of the overpayment; and (3) whether the Office properly set the rate of recovery as
$245.00 per month.

FACTUAL HISTORY
On July 18, 2007 appellant, then a 50-year-old letter carrier, filed a traumatic injury claim
alleging that on February 8, 2007 she first realized that she had a right hip labral tear. She noted
that it was not until June 19, 2007 that she realized this condition was employment related. By
letter dated January 4, 2008, the Office accepted the claim for right hip labral tear and placed
appellant on the periodic rolls for temporary total disability.
On April 29, 2008 the Office noted that appellant was paid wage-loss compensation for
the period April 13 to May 10, 2008 in the amount of $2,633.00. A deduction of $70.00 was
made for an optional life insurance premium based upon a coverage amount of $49,219.00.
In an August 11, 2008 letter, the Office of Personnel Management (OPM) informed the
Office that the final salary on which it based appellant’s postretirement benefits was $51,252.00.
In an August 20, 2008 memorandum, the Office noted that in addition to appellant’s basic
and optional life insurance being based on an incorrect salary, no deductions had been made for
postretirement life insurance for the period March 15 to August 2, 2008. Based on appellant’s
salary of $51,252.00, deductions for the period March 15 to August 2, 2008 should have been
$81.58 for basic life insurance, $366.60 for optional life insurance and $456.84 for
postretirement basic life insurance, a total of $905.02. The Office deducted $78.56 for basic life
insurance, $352.50 for optional life insurance and nothing for postretirement life insurance. This
resulted in an overpayment of $473.96 due to an underdeduction for appellant’s life insurance
premiums.
By letter dated August 20, 2008, the Office informed appellant that an overpayment was
created in the amount of $473.961 for the period March 15 to August 2, 2008. It found that she
was without fault in the creation of the overpayment. Appellant did not file a response.
By decision dated September 26, 2008, the Office finalized the overpayment in the
amount of $473.96 for the period March 15 to August 2, 2008 based on the underdeduction of
postretirement life insurance. Although it found that appellant was without fault in the creation
of the overpayment, it found that waiver of recovery of the overpayment was not warranted, as
she did not respond to the preliminary determination. The Office set a monthly repayment
amount of $245.00 beginning September 28, 2008.

1

The Office informed appellant that this preliminary notice of overpayment was distinct and separate from the
May 27, 2008 preliminary overpayment letter she had received concerning an overpayment in the amount of
$717.61 for the period March 17, 2007 to April 8, 2008. It noted that this overpayment was currently before the
Branch of Hearings and Review as she had requested a prerecoupment hearing on overpayment for the period
March 17, 2007 to April 8, 2008. Appellant completed an overpayment questionnaire on June 19, 2008 in response
to the May 27, 2008 preliminary overpayment notice for the overpayment in the amount of $717.61. The Board has
jurisdiction to consider and decide appeals from final decisions of the Office. There shall be no appeal with respect
to any interlocutory matter disposed of during the pendency of the case. 20 C.F.R. § 501.2(c); Jennifer A. Guillary,
57 ECAB 485 (2005).

2

LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees’ Group Life Insurance (FEGLI) Program, most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one
or more of the options.2 The coverage for basic life insurance is effective unless waived3 and the
premiums for basic and optional life insurance coverage are withheld from the employee’s pay.4
While the employee is receiving compensation under the Federal Employees’ Compensation Act,
deductions for insurance are withheld from the employee’s compensation.5 At separation from
the employing establishment, the FEGLI insurance will either terminate or be continued under
compensationer status. If the compensationer chooses to continue basic and optional life
insurance coverage, the schedule of deductions made will be used to withhold premiums from
his or her compensation payments.6 When an underwitholding of life insurance premiums
occurs, the entire amount is deemed an overpayment of compensation because the Office must
pay the full premium to OPM upon discovery of the error.7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in compensation. The evidence
relevant to this issue includes an August 11, 2008 letter from OPM noting appellant’s
postretirement benefits was based on a salary of $51,252.00 as of March 15, 2008, an August 20,
2008 memorandum to file and an April 29, 2008 computer printout noting that the optional life
insurance premium based upon a coverage amount of $49,219.00. The record establishes that
there was an underdeduction for failure of the Office to properly deduct basic life insurance
premiums from March 15 to August 2, 2008.
To determine the amount of the overpayment, the Office divided the number of
compensation days from March 15 to August 2, 2008 (141) by 28 (to obtain the number of
compensation payments for the period) and multiplied that amount by the basic life premium rate
of $16.20. This showed an underdeduction of $81.58. It divided the number of compensation
days from March 15 to August 2, 2008 (141) by 28 and multiplied that amount by the optional
life insurance rate of $72.80. This showed an underdeduction of $366.60. The Office divided
the number of compensation days from March 15 to August 2, 2008 (141) by 28 and multiplied
that amount by the optional life insurance rate of $90.72. This showed an underdeduction of
$456.84. Combined, these underdeductions from appellant’s compensation amounted to
$905.02. For the period March 15 to August 2, 2008, the Office deducted $78.56 for basic life
insurance and $352.50 for optional life insurance but did not deduct for postretirement insurance,
2

5 U.S.C. § 8702(a).

3

Id. at § 8702(b).

4

Id. at § 8701.

5

Id. at § 8707(b)(1).

6

Id. at § 8706(b).

7

Id. at § 8707(d); see Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, 48 ECAB 334 (1997).

3

resulting in a total of $431.06. The difference is $473.96. The Board will affirm the Office’s
September 29, 2008 decision on the amount of the overpayment.
On appeal, appellant alleges that she never received the preliminary overpayment notice
dated August 20, 2008. The record supports that the Office’s August 2, 2008 preliminary
overpayment determination and accompanying overpayment questionnaire were sent to
appellant’s address of record and was not returned as undeliverable. Under the mailbox rule, it is
presumed, absent evidence to the contrary, that a notice mailed to an individual in the ordinary
course of business was received by that individual.8
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Act provides that, where an overpayment of compensation has
been made because of an error of fact or law, adjustment shall be made by decreasing later
payments to which an individual is entitled. The only exception to this requirement is a situation
which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of the Act or would be
against equity and good conscience.”9
Office regulations, at 20 C.F.R. § 10.438, state:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by [the Office]. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of the Act or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver and no further request for waiver shall be
considered until the requested information is furnished.”10
ANALYSIS -- ISSUE 2
Although appellant was found without fault in creating the $473.96 overpayment, she
bears responsibility for providing the financial information necessary to support a request for
waiver. The Office requested that she provide financial information and submit any request for
waiver within 30 days of the preliminary overpayment determination. Appellant did not respond
within the 30-day time period. The Office noted that her failure to submit the requested
information would result in the denial of waiver. As appellant failed to respond within 30 days,
8

W.P., 59 ECAB ___ (Docket No. 08-202, issued May 8, 2008); A.C. Clyburn, 47 ECAB 153 (1995).

9

5 U.S.C. § 8129.

10

20 C.F.R. § 10.438.

4

as requested by the Office, under the implementing federal regulations, the Board finds that the
Office properly denied waiver of the overpayment pursuant to 20 C.F.R. § 10.438(b).11
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where the Office seeks recovery from continuing compensation under the Act. Section
10.441(a) of the Office’s regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”12
ANALYSIS -- ISSUE 3
The record reflects that appellant continues to receive wage-loss compensation under the
Act. As noted, she failed to timely complete the financial documents. In cases where the
claimant is being paid compensation on the periodic rolls and the claimant does not respond to
the preliminary overpayment decision, a final decision should be issued without conducting a
conference and the debt should be recovered from such benefits as quickly as possible.13
Furthermore, without the appropriate financial documentation or overpayment questionnaire as
required by 20 C.F.R. § 10.441, the Office was unable to consider his financial circumstances.
The Board finds that as appellant provided no financial documentation, the Office did not abuse
its discretion in following its regulations and deducting $245.00 every four weeks from her
continuing compensation payments.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment. The Board further finds that the Office properly denied waiver of the recovery of
this overpayment and properly set the rate of recovery of the overpayment at $245.00 from
continuing compensation payments.

11

Id. at § 10.438(b) provides that failure to submit requested information within 30 days shall result in the denial
of waiver of an overpayment. See R.W. (A.T.), 59 ECAB ___ (Docket No. 07-1845, issued December 7, 2007);
Madelyn Y. Grant, 57 ECAB 533 (2006).
12

20 C.F.R. § 10.441(a).

13

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(c)(2) (October 2004).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 26, 2008 is affirmed.
Issued: October 13, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

